Spuing, J.:
I concur in the result reached by Mr. Justice Laughlin, but I do not believe the act in question is violative of section 16 of article 3 of the State Constitution. Mr. Greene was receiver of the Merchants’ Bank and the act is for his relief as such official and not as an individual. As receiver he represented the creditors and stockholders of the bank, and whatever relief was granted can fairly be said to be for their benefit and that is sufficiently expressed in the title. (Van Brunt v. Town of Flatbush, 128 N. Y. 50 ; Curtin v. Barton, 139 id. 505, 513; Brewster v. City of Syracuse, 19 id. 116.)
Order reversed, with ten dollars costs and disbursements, aiid application denied, with ten dollars costs.